COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                 §
 LINDA SMITH,                                                     No. 08-14-00317-CV
                                                 §
                          APPELLANT,                                 Appeal from the
                                                 §
 V.                                                                388th District Court
                                                 §
 JOHN BURT,                                                     of El Paso County, Texas
                                                 §
                            APPELLEE.                                (TC# 89-11455)
                                                 §

                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

judgment. We therefore reverse the trial court’s order denying Appellant’s motion to clarify and

enforce, including the portion of the order which determined that Appellee has overpaid Appellant

in the amount of $22,080.39 as of April 3, 2014, and render judgment clarifying the divorce decree

as follows:

                 IT IS ORDERED that Linda Burt n/k/a Linda Smith shall have judgment
         against and recover from John Burt, $391.00 of the gross present and future
         military retirement benefits received by John Burt each month beginning October
         31, 1990, together with 50% of any and all cost-of-living-related increases to
         which John Burt shall become entitled for the period beginning October 31, 1990
         and ending on the death of John Burt. Linda Burt n/k/a Linda Smith is entitled to
         receive 50% of the accumulated cost-of-living-allowances to which John Burt
         becomes entitled to receive beginning October 31, 1990 and ending on the death
         of John Burt.
       It is further ordered that the cause is remanded to the trial court for further proceedings

consistent with this Court’s opinion, including the entry of an order on Appellant’s motion to

enforce. We further order that Appellant recover from Appellee all costs of this appeal, for which

let execution issue. This decision shall be certified below for observance.


       IT IS SO ORDERED THIS 28TH DAY OF APRIL, 2017.


                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.
Hughes, J., Not Participating




                                                2